7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s arguments with respect to the prior art rejection of claims 9-15 and 17-20 under 35 USC §103(a) and 35 USC §101 have been fully considered and are persuasive.  The rejections have been withdrawn. See Reasons for Allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon further search and consideration of Applicant’s arguments submitted on 1/27/2021, the examiner has determined that the prior art does not teach or suggest the computer program product and system as claimed in total. Specifically, the closest prior art of record does not teach or suggest retrieving, at one or more inbound replicators of one or more respective bi-directional pipelines, metadata associated with documents stored in one or more content repositories, wherein the one or more bi-directional pipelines provide continuous asynchronous bi-directional state replication between a governance controller hub and the one or more content repositories; resolving, at a governance control hub, conflicts associated with legal holds on one or more of the documents based on the metadata; and transferring, over a communications network, copies of documents subject to a legal hold from one or more unstructured repositories to one or more structured repositories; SVL820160682US01/IBM1453applying one or more legal holds to the copies of the documents subject to a legal hold in the one or more structured repositories, wherein the one or more legal holds originate from a discovery application associated with the governance controller hub; and sending conflict resolution results from one or more outbound applicators of the bi- directional pipelines to the content repositories, wherein the content repositories enforce legal holds on the documents.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460.  The examiner can normally be reached on Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689